373 Pa. 631 (1953)
Pawlish, Appellant,
v.
Pawlish.
Supreme Court of Pennsylvania.
Argued March 27, 1953.
May 25, 1953.
Before STERN, C.J., STEARNE, JONES, CHIDSEY, MUSMANNO and ARNOLD, JJ.
William W. Matson, for appellant.
Francis Taptich, with him R.J. Lucksha, for appellee.
OPINION BY MR. JUSTICE CHIDSEY, May 25, 1953:
The plaintiff in this case filed a bill in equity averring that he and the defendant had engaged in a building enterprise under an oral agreement of partnership, and praying for an accounting by the defendant. The defendant filed an answer denying the existence of any partnership and alleging that the plaintiff had no interest whatsoever in the enterprise. After *632 hearing, the chancellor adjudicated the controversy in favor of the defendant and entered a decree nisi dismissing the bill. Exceptions thereto were dismissed by the court en banc, and this appeal followed.
We are unable to pass upon the merits of the appeal because of the failure of the chancellor to make findings of fact. The only findings made are conclusions that there was no evidence justifying the existence of a partnership or the directing of an accounting. The record discloses material conflict in the testimony adduced by the respective parties and required specific findings with respect thereto for proper review of the chancellor's conclusions, both by the court en banc and this Court. Since the record must be returned for further findings, it is suggested that in aid of the chancellor the parties file requests for specific findings pertinent to their respective contentions.
The record is remanded for further proceedings in accordance with this opinion.